—In a proceeding pursuant to Election Law article 16, inter alia, in effect, to nullify the certificate of elected officers and certificate of rules filed by the Nassau County Committee of the Independence Party of the State of New York with the Nassau County Board of Elections, the petitioners appeal from an order and judgment (one paper) of the Supreme Court, Nassau County (Roberto, J.), dated January 26, 2001, which granted the respondents’ motion to dismiss the petition as time-barred and dismissed the proceeding.
Ordered that the order and judgment is affirmed, without costs or disbursements.
The Supreme Court properly concluded that this proceeding was subject to the 10-day period of limitations set forth in Election Law § 16-102 (2). Since the proceeding was commenced after that period expired, it was untimely (see, Matter of Essenberg v Reape, 272 AD2d 544; Matter of Firestone v Siems, 272 AD2d 544; Matter of Stabile v DeFronzo, 231 AD2d 577; Matter of Curcio v Kelly, 193 AD2d 738).
The petitioners’ remaining contention is without merit. Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.